Citation Nr: 9924874	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-30 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased schedular evaluation for 
residuals of multiple shell fragment wounds of the left lower 
extremity, with incomplete paralysis of the peroneal and 
posterior tibial nerves, retained metallic foreign bodies, 
and post-traumatic osteoarthritis of the left ankle, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an extraschedular evaluation for residuals 
of multiple shell fragment wounds of the left lower 
extremity, with incomplete paralysis of the peroneal and 
posterior tibial nerves, retained metallic foreign bodies, 
and post-traumatic osteoarthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  


FINDINGS OF FACT

1.  Disabilities of the left lower extremity below the knee 
are not more than 40 percent disabling, by applicable 
regulations and criteria.

2.  The disability picture presented by the veteran's left 
lower extremity disabilities is not so exceptional or unusual 
as to render impractical the application of regular schedular 
standards.




CONCLUSIONS OF LAW

1.  An increased schedular evaluation for residuals of 
multiple shell fragment wounds of the left lower extremity, 
with incomplete paralysis of the peroneal and posterior 
tibial nerves, retained metallic foreign bodies, and post-
traumatic osteoarthritis of the left ankle, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.68, 4.71a, 4.73, 4.124(a), 
Diagnostic Codes 5003, 5010, 5271, 5311, 8521, 8525 (1998).

2.  An extraschedular evaluation for residuals of multiple 
shell fragment wounds of the left lower extremity, with 
incomplete paralysis of the peroneal and posterior tibial 
nerves, retained metallic foreign bodies, and post-traumatic 
osteoarthritis of the left ankle, is not warranted.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.321(b)(1) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  Evaluations assigned 
under diagnostic codes of the rating schedule are called 
"schedular ratings."

The veteran's left lower extremity disabilities may be rated 
under multiple codes, including Diagnostic Codes 5003, 5010, 
and 5271, pertaining to limited motion of an ankle due to 
post-traumatic arthritis; Diagnostic Code 5311, pertaining to 
injury of the calf muscles; and Diagnostic Codes 8521 and 
8525, pertaining to paralysis of the peroneal and posterior 
tibial nerves.  However, applicable regulations provide, 
under the "amputation rule," that the disability rating for 
disability of a lower extremity below the knee may not exceed 
the rating provided by the schedule for amputation of the leg 
below the knee which permits a prosthesis.  38 C.F.R. § 4.68.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5165, the maximum 
permitted rating is 40 percent, which is the evaluation 
currently assigned for the veteran's left lower extremity 
disability.  The Board therefore finds that entitlement to an 
increased schedular evaluation is not established.  

Applicable regulations provide that ratings shall be based as 
far as practicable upon the average impairments of earning 
capacity with the additional proviso that the Secretary 
shall, from time to time, readjust the schedule of ratings in 
accordance with experience.  To accord justice, therefore, to 
the exceptional case where the schedular evaluations are 
found to be inadequate, the Undersecretary for Benefits or 
the Director of the Compensation and Pension Service, under 
field station submission, is authorized to approve on the 
basis of the criteria set forth in this paragraph, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1998).

In the instant case, the Board finds that the veteran's 
disabilities of the left lower extremity do not present such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  The 
disability picture presented by the veteran's service-
connected disabilities of the left lower extremity below the 
knee is not, the Board finds, exceptional or unusual for 
injuries to bone, muscles, and nerves from fragments of a 
land mine.  In addition, the related factors mentioned in the 
regulation are not present in this case.  In post service 
years, the veteran's left lower extremity disabilities have 
not required frequent hospitalizations.



With regard to the effect of the veteran's left lower 
extremity disabilities on his employment, the Board will 
consider the information which is of record on that point.  
The veteran has been employed for many years as a park ranger 
for a park district in Illinois.  In May 1992, he was seen by 
Michael A. Pick, M.D., a private physician, who noted that he 
had suggested to the veteran that he continue with his 
current job, which was probably ideal for him.  In March 
1996, Edmund W. Raycraft, M.D., a private physician, noted 
that the veteran was able to ambulate and get around pretty 
well.  At a VA psychiatric examination in November 1996, the 
veteran indicated that he had received average performance 
evaluations in his job as a park ranger.  At a VA joints 
examination in February 1997, the veteran stated that the 
park ranger position was mostly a sitting job in a patrol 
car; at that time, he ambulated with a brisk gait and without 
a limp.  At a personal hearing in January 1998, the veteran 
described the pain and weakness of the left lower extremity 
which he had been experiencing, but he did not testify that 
he was unable to perform the duties of a park ranger.

Upon careful consideration of the evidence, the Board finds 
that the veteran's service-connected disabilities of the left 
lower extremity likely have some negative impact on his 
performance of the duties of a park ranger, but that they do 
not cause marked interference with his employment.  The Board 
therefore concludes that entitlement to an extraschedular 
evaluation is not established, and the Board is not required 
to remand this case to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
(1995).

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).




ORDER

An increased schedular evaluation and an extraschedular 
evaluation for residuals of multiple shell fragment wounds of 
the left lower extremity, with incomplete paralysis of the 
peroneal and posterior tibial nerves, retained metallic 
foreign bodies, and post-traumatic osteoarthritis of the left 
ankle, are denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

